Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 15-23 are rejected under 35 U.S.C. 102(a) as being anticipated by Cook et al. (US 20050151513).
In regards to claim 13, Cook teaches a method for operating a vehicle electrical system of a motor vehicle (Fig 6), the vehicle electrical system including a plurality of components, the method comprising: 
determining a prediction of a future state of at least one component, the prediction being made in the form of a state analysis from values regarding a loading capacity of the at least one component; ([0033] model can be used to predict future performance of batteries. This is a prediction of the state of the component determined using state analysis by comparing indices of the current state and other indices.)
determining a decision about enabling at least one driving function of the motor vehicle as a function of a result of the state analyses carried out; ([0033] algorithm may be incorporated into 
supporting the driving function by the at least one component of the vehicle electrical system. ([0033] may be incorporated in vehicle controller 36, may be based on battery data, both of which are components of the vehicle electrical system.)

In regards to claim 15, Cook teaches the method as recited in claim 13, wherein the at least one component of the vehicle electrical system supplies electrical energy. ([0033] component may be a battery, which is known in the art to supply electrical energy.)

In regards to claim 16, Cook teaches the method as recited in claim 13, further comprising: 
	storing measured values of physical operating variables of the at least one component of the vehicle electrical system, wherein a previous loading and at least one loading capacity of the at least one component is ascertained from the measured values. ([0032] mathematical models of battery performance data may be established based on constraints of time, voltage, current, and temperature. One of ordinary skill would have recognized these may be measured and are physical operating variables. Battery performance data includes loading capacity and can be used to estimate information at any point in time, which one of ordinary skill would have recognized may be a result of a previous loading and a current loading capacity. [0045] environmental data may also be acquired and stored in memory.)

In regards to claim 17, Cook teaches the method as recited in claim 16, wherein a loading-capacity model for the at least one component is ascertained in view of a current loading. ([0036]-[0041] 

In regards to claim 18, Cook teaches the method as recited in claim 17, wherein a characteristic reliability quantity for the at least one component is ascertained from the loading-capacity model. ([0046] the probability of battery failure may be determined at least in part based on the previously determined information, which may include the performance model. The probability of battery failure is a reliability quantity.)

In regards to claim 19, Cook teaches the method as recited in claim 16, wherein: 
at least one of at least one previous fault of the at least one component, at least one previous failure of the at least one component, a previous instance of wear of the at least one component, an ageing of the at least one component, an operating mode of the at least one component, and a topology of the vehicle electrical system is considered as the previous loading of the at least one component. ([0033] algorithm can compare battery indices to determine degree of battery aging. [0031] System data includes information on fault signals. These may be incorporated into or determined along with the algorithm calculating battery performance. [0046] past empirical data is also incorporated into the determination of battery performance. As such, previous loadings and dischargings may be incorporated into the model determining the performance of the component, which includes a model of the loading, and may include information on faults or aging.)

In regards to claim 20, Cook teaches the method as recited in claim 17, wherein in order to ascertain the loading-capacity model for the at least one component, a loading of at least one identical component, which is situated outside of the motor vehicle, is taken into account. ([0036] determines a performance index which is a measure of battery’s actual performance compared with a known performance specification. [0040] this includes information specified by the manufacturer of the battery. One of ordinary skill would have understood that this is a comparison with an outside identical component.)

In regards to claim 21, Cook teaches the method as recited in claim 19, wherein: 
a reliability analysis is conducted for each of the plurality of components, ([0046]-[0049], reliability analysis may be conducted for a number of vehicle components, such as batteries, alternators, starters, and other components. One of ordinary skill would have understood that this may be reliability analysis conducted for each component.)
the reliability analysis is performed for one of the entirety of the vehicle electrical system and at least one part corresponding to at least one channel of the entirety of the vehicle electrical system, ([0018] first battery 32 and second battery 30 may, as one of ordinary skill in the art would have recognized, correspond to different channels. [0033], [0046] reliability analysis may be conducted for each battery.)
the reliability analysis is carried out by mapping a layout of the vehicle electrical system from a topology of the vehicle electrical system, and in view of a cause of a failure, and in view of an operating mode, ([0031] electrical data 38 is status signals from various components of electrical system. Includes detections, analysis, and compensation for faults and failures. Assessing the status and signal of individual components is a form of mapping the layout of the electrical system. One of ordinary skill in 
with the aid of the reliability analysis involving a comparison with a limiting value, a decision about the enabling is made. ([0033] algorithm may be incorporated into a controller to make decisions about activating alarms, taking emergency actions, or shedding low-priority loads. One of ordinary skill would have understood this may take the form of a making decision about enabling.)

In regards to claim 22, Cook teaches the method as recited in claim 13, wherein: 
a diagnosis of an actual state is carried out from values of physical operating variables of all of the components, in the form of a first, additional state analysis of all of the components of the vehicle electrical system, ([0033] model can be used to determine performance of batteries. This is a prediction of the state of the component determined using state analysis by comparing indices of the current state and other indices. [0031] indices may include voltage, current, time, and temperature. This takes into account information from the electrical system 10, as system electrical data 38. [0046]-[0049] analysis may be conducted for a number of vehicle components, such as batteries, alternators, starters, and other components. One of ordinary skill would have understood that this may be analysis conducted for all components of the electrical system.)
a diagnosis of an actual state is made from values of physical operating variables of, in each instance, one component, in the form of at least one second, additional state analysis for, in each instance, one component alone, ([0033] model can be used to determine performance of batteries. This is a prediction of the state of the component determined using state analysis by comparing indices of the current state and other indices. [0031] indices may include voltage, current, time, and temperature.) and 


In regards to claim 23, Cook teaches a set-up for operating a vehicle electrical system of a motor vehicle ([0019] controller 36) in which the vehicle electrical includes a plurality of components, comprising: 
a monitoring unit having a prediction module configured to make a prediction of a future state of at least one component from values regarding a loading capacity of the at least one component in the form of a state analysis; ([0033] algorithm may be incorporated onto controller 36. Model can be used to predict future performance of battery based on comparing indices. This includes a prediction of the loading capacity based on analyzing the state.) and 
a prediction module configured to decide about enabling at least one driving function of the motor vehicle as a function of a result of the conducted state analyses, wherein the driving function is supported by the at least one component of the vehicle electrical system. ([0033] controller 36 may make decisions about activating alarms, taking emergency actions, or shedding low-priority loads based on algorithm analysis based on indices. One of ordinary skill would have recognized this may be a decision about enabling at least one driving function.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Khalifeh (US 20180029607).
In regards to claim 14, Cook teaches the method as recited in claim 13.
Cook does not teach: 
	determining a decision about enabling an automated driving function of the motor vehicle is made. 
	However, Khalifeh teaches a driving method that has a controller that may hand over control from an autonomous driving mode to a user, potentially first providing a notification, when conditions are met ([0039]) or may begin autonomous or semi-autonomous driving ([0026]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of power analysis of Cook by incorporating the teachings of Khalifeh, such that when the controller of Cook determines what actions are to be taken based on the predicted performance of the electrical system, the controller also may determine that driving control should be returned to the user where a likelihood of failure is a condition for transferring control or allow autonomous or semi-autonomous control. 
	The motivation to do so is that, as one of ordinary skill in the art would have understood, a control system may fail, which would affect the control system’s ability to control the vehicle, which 

In regards to claim 24, Cook teaches the set-up as recited in claim 23, wherein the at least one driving function is an automated driving function.
Cook also teaches a control unit that makes decisions about enabling or disabling systems based on the predicted performance and failure of the electrical system ([0033]). 
Cook does not teach: 
a control unit for executing the automated driving function, wherein the monitoring unit provides the control unit a recommendation as to whether one of the automated driving function is enabled, the automated driving function is to be prevented, and the automated driving function is to be exited.
However, Khalifeh teaches a driving method that has a controller that may hand over control from an autonomous driving mode to a user, potentially first providing a notification ([0039]) or may begin autonomous or semi-autonomous driving ([0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the power analysis system of Cook by incorporating the teachings of Khalifeh, such that the controller may also choose to return control to the driver where a likelihood of failure is a condition for transferring control allow autonomous or semi-autonomous control. 
The motivation to do so is that, as one of ordinary skill in the art would have understood, a control system may fail, which would affect the control system’s ability to control the vehicle, which places the vehicle and the vehicle’s occupants into a potentially dangerous situation. One of ordinary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morisaki (US 10246075) teaches determining and predicting the state of charge of an electrical device in a hybrid electric vehicle based on a future travel situation and the temperature of the electrical device.
Ogawa (US 9758153) teaches determining and predicting the state of charge of an electrical device in a hybrid electric vehicle based on a future travel situation and the power available.
Goto (US 20160264173) teaches electric failure diagnostic system for use in a vehicle shown by example with an electric power steering apparatus.
Latotzki (US 10496090) teaches a system and method for autonomous to manual driving handover when it is determined that the control system may fail. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661